Citation Nr: 0311196	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for degenerative joint 
disease (DJD), lumbar spine (claimed as a back disability).

Entitlement to service connection for DJD, cervical spine 
(claimed as a neck disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from March 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the back and neck disabilities.

In a December 2001 decision, the Board remanded the case to 
the RO for further development.  The RO completed the 
additional development and recertified the case to the Board.  
The appellant's representative submitted additional comments 
on behalf of the veteran in April 2003.



FINDINGS OF FACT

1.  The appellant has DJD of the cervical and lumbar spines.

2.  The appellant's service medical records (SMR) reflect two 
entries related to complaints of back pain and one for neck 
pain.  SMRs reflect no further entries for complaints, 
findings, or treatment, for a back or neck disorder.

3.  The appellant's physical examination at separation 
reflect no entries or findings regarding abnormalities of the 
back or neck, and all areas, except hearing, were rated as 
normal.

4.  There is no record or other evidence of treatment of a 
back or neck disorder proximate to service.

5.  The competent credible evidence of record does not show 
appellant's back and neck disorders to be related to his 
military service.  DJD of the back and neck were first shown 
many years after service.



CONCLUSIONS OF LAW

1.  The appellant's DJD of the back was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).

2.  The appellant's  DJD of the neck was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a March 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter informed the appellant of the 
requirements for service connection and the evidence 
necessary to show service connection for his specific claimed 
disability.  The letter also informed the appellant of VA's 
duty to assist him, and that VA would assist him by obtaining 
government and non-government records on his behalf and 
scheduling any necessary medical examinations.  As to who 
would obtain what information, the letter informed the 
appellant that VA would obtain all identified information on 
his behalf, and provided him with VA Forms 21-4142 for his 
signature to authorize VA to obtain the identified records.  
Further, the letter informed the appellant that he had the 
option of obtaining any private treatment records himself.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained identified VA 
and private treatment records and scheduled the appellant for 
a VA medical examination.  The records generated by these 
efforts have been associated with the claim file.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

The appellant states that he injured his back and neck while 
in active service.  At the September 2001 Travel Board 
hearing, the appellant stated that, while serving in Germany 
in 1961, a truck in which he was riding was rear-ended by a 
heavy duty military wrecker.  The force of the impact threw 
him towards the front of the truck in which he was riding and 
injured his back and neck.  The appellant's representative 
noted that this event, and the medical treatment noted below, 
occurred after the appellant's physical examination at 
separation.  Transcript (TB), pp. 2, 8.

Appellant's SMR reflect an entry dated March 6, 1962, where 
he presented with a complaint of back pain.  Treatment was 
heat.  An entry of March 16, 1962, reflects that appellant 
still complained about his back.  Finally, an entry of March 
23, 1962, reflects that the appellant presented with a 
complaint of neck pain.  Neither of those entries contain any 
information related to a vehicular accident in which the 
appellant may have been involved or any other putative cause 
of the appellant's claimed back and neck pain of 1962.

The appellant's February 1962 Report of Medical History, 
accomplished in conjunction with his physical examination at 
separation, does not reflect any entry by the appellant 
pertaining to an injury to his back or neck.  The February 
1962 physical examination at separation reflects no 
abnormalities, except for a hearing loss.  The appellant's 
spine and other musculoskeletal parts were rated as normal.  
These facts notwithstanding, the appellant stated that he has 
had problems with his back and neck since 1962.  Further, he 
stated that he sought treatment for his back and neck 
disorders over the years, but the physicians who treated him 
are all deceased, and none of the records they maintained are 
now available.  TB, pp. 3-5.

The appellant was examined by a VA examiner in August 2002.  
The examination report reflects that, after examining the 
appellant and reviewing x-rays of appellant's back and neck, 
the examiner rendered diagnoses of, cervical spine DJD and 
lumbar spine DJD.  Further, the examination report reflects 
that, while the examiner opined that the appellant's current 
symptomatology is consistent with trauma associated with a 
motor vehicle accident, the examiner emphasized that he had 
only the appellant's oral history of a motor vehicle 
accident, as there was nothing in the case file to verify a 
past accident.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).
Service connection for some disabilities, including 
arthritis, may be presumed to have been incurred in service 
if present to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002).
The appellant's representative asserts that service 
connection has been shown via the August 2002 VA medical 
examination, where the examiner stated that it was as likely 
as not that the appellant's reported injury involving a motor 
vehicle accident is the probable cause of his current back 
and neck symptomatology.  The Board finds, however, that the 
competent credible evidence of record is contrary to this 
assertion.
First, as noted above, the August 2002 examination report 
reflects that the VA medical examiner added the proviso that 
he had only the appellant's oral report of a motor vehicle 
accident, as there was no independent evidence thereof.  This 
does not constitute a definitive medical opinion of linkage 
between the appellant's back and neck disorders and his 
military service, as restating a patient's oral history is 
not a valid medical opinion of etiology.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Further, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Dolan v. Brown, 9 
Vet. App. 358 (1996).
Second, the Board notes the appellant's representative's 
assertion at the September 2001 Travel Board hearing that the 
claimed accident and the treatment entries in the SMR 
occurred after the appellant's February 1962 physical 
examination at separation.  This factor does not, however, 
help appellant's claim.  The appellant's SMR contain a 
Certificate, dated April 9, 1962, signed by the appellant, 
which certifies that, with no exceptions, there were no 
changes in the appellant's physical condition after his 
February 1962 physical examination.  This certification is 
confirmed via a Department of The Army Form 1811, Physical 
and Mental Status On Release From Active Service, dated 9 
April 1962, where the appellant is rated qualified for 
separation from active service with a profile of 1 in all 
areas except hearing.  It is clearly evident that, were the 
appellant's back and neck still manifesting active symptoms 
in April 1962, he had the opportunity to note that fact.
Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).



						CONTINUED ON FOLLOWING PAGE
ORDER

Entitlement to service connection for DJD, cervical spine, is 
denied.

Entitlement to service connection for DJD, lumbar spine, is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

